The opinion of the court was delivered by
Reed, J.
Upon the argument the only attack made was upon the proceedings of the city relative to the sale of this or these properties for the collection of the taxes of 1875. From the testimony taken in the cause, I think it conclusively appears, as also from the schedule of the assessor, that No. 317' and No. 319 were distinct properties. The houses upon each lot were separately occupied and completely divided by a partition wall. The two properties were sold together, for a single price and as a single property. This could not be done except by the express provision of a statute, and there is none-in the charter under which this sale was made.
Where several parcels of land belonging to the same person are separately assessed, each parcel is liable for its own specific tax and no more. Blackwell on Tax Titles 285.
Again, the publication of the notices of sale was insufficient. They should have been published in a paper in the-city of Elizabeth for the space of six weeks, at least once in each week, before the time appointed for the sale. Pamph. L., 1863, p. 130, § 82.
The first insertions were not made six weeks previous to-the said sale, although there were six insertions, one in each week. Six weeks should intervene between the first insertion, and the day of sale.
The construction given by- the Chancellor to the provisions-*519of the “Act relative to the sales of land under a public statute, or by virtue of any judicial proceeding,” which directs the notice to be published at least four weeks successively, once each week next preceding the time of sale, was that the first publication must be made four whole weeks next preceding the day of sale. Parsons v. Lanning, 12 C. E. Green 70.
This is clearly the only rational interpretation, and applies to the section of the charter under which the present advertisements were made.
The sale and proceedings thereon will be vacated, with costs.